SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

183
CA 15-00500
PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


RUSSELL BAKER, PLAINTIFF-APPELLANT,

                      V                                          ORDER

LOFINK MOTOR CO., INC., DEFENDANT-RESPONDENT.


SUGARMAN LAW FIRM, LLP, SYRACUSE (ROBERT P. DWYER OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (ROBERT P. CAHALAN OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Jefferson County
(James P. McClusky, J.), entered November 24, 2014. The order, among
other things, granted defendant’s motion for summary judgment
dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 18, 2016                      Frances E. Cafarell
                                                Clerk of the Court